Citation Nr: 1332799	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  04-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted service connection for adjustment disorder with mixed anxious and depressive mood (hereinafter "service-connected psychiatric disability) and assigned a 10 percent rating, effective March 13, 2002.

In a March 2005 rating decision, the RO assigned a higher initial, 30 percent rating effective November 5, 2004, for the Veteran's service-connected psychiatric disability.  Because the initial rating assigned to this disability was not the maximum ratings available, this claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been remanded by the Board on several occasions, including in March 2006, October 2007, October 2008, May 2010, and most recently in January 2013.  All requested development was conducted and the claim has been returned to the Board for adjudication.  

In a May 2013 rating decision, the RO assigned a higher initial, 30 percent rating, effective March 12, 2002, for the Veteran's service-connected psychiatric disability.  The RO also granted an increased 70 percent rating, effective November 5, 2004, and a 100 percent rating, effective October 8, 2010.  Because the initial ratings assigned to this disability are not the maximum ratings available, this claim remains in appellate status.  See AB, supra.  


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issue of entitlement to an increased rating for service-connected adjustment disorder with mixed anxiety and depressed mood.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for service-connected adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2012).  

In March 2004, the Veteran perfected his appeal as to the issue of entitlement to an increased rating for his service-connected psychiatric disability by filing a timely substantive appeal via VA Form 9.  See also March 2003 Notice of Disagreement.  

Since that time, the RO has increased the Veteran's disability rating.  See March 2005 and May 2013 rating decisions.  Most recently, in May 2013, the RO assigned a higher initial, 30 percent rating, effective March 12, 2002, an increased 70 percent rating, effective November 5, 2004, and a 100 percent rating, effective October 8, 2010.  

In June 2013, the Veteran submitted a statement indicating that he was satisfied with the increase for his service-connected psychiatric disability and wished to withdraw the appeal on the issue of entitlement to increased rating for his service-connected psychiatric disability.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to increased rating for his service-connected psychiatric disability, there remain no allegations of error of fact or law for appellate consideration on these issues.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to an increased rating for service-connected psychiatric disability, and this issue is dismissed without prejudice.


ORDER

The appeal is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


